Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.

Response to Arguments

On Pg. 13 to Pg. 20 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Ghibirl does not teach: determining, by an end-to-end cognitive orchestration (E2ECO) device, a fault or a performance issue and one or more associated causes, related to a particular network slice in the set of network slices in the distributed heterogeneous communication network, using one or more cognitive functions associated with each of the set of services or with each of the set of network slices, during an adverse network condition; determining, by the E2ECO device, one or more possible resolutions for the fault or the performance issue related to the particular network slice, based on the one or more associated causes; identifying, by the device, a resolution by evaluating each of the one or more possible resolutions for (a) suitability of each of the one or more possible resolutions to an affected network segment of a particular network slice and (b) an impact of each of the one or more possible resolutions on other network slices in the set of network slices, wherein identifying the resolution comprises: evaluating, for each of the one or more possible resolutions, the impact on other network slices based on: (a) network condition, (b) a set of key performance indicators (KPI’s) associated with latency, throughput, and 
	Applicant’s arguments have been considered, but are not persuasive. As a note, Ghibirl teaches:
determining, by an end-to-end cognitive orchestration (E2ECO) device (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4), a fault or a performance issue (e.g. alarm; [0042]) and one or more associated causes (e.g. root cause; [0042]), related to a particular network slice in the set of network slices (e.g. predictive auto scaling IE, social media IE, etc.; [0021]; [0043]) in the distributed heterogeneous communication network (e.g. network 180; Fig. 1; [0035], “...virtual private networks...”), using one or more cognitive functions associated with each of the set of services or with each of the set of network slices (e.g. distribute portions of tasks for information service across multiple intelligent entities chained together; [0021], “...intelligent entities 120 may be customized for different applications of information services...;” [0038], “...The intelligent entities 120 may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks. Particularly, the Fault IE may identify and determine solutions to issues for fault management...;” [0042], “...Alarm root cause analysis (RCA) IE receives data 610 from the target systems 608 and determines the cause of an alarm is triggered in the target systems 608 based on data 610. For instance, the Alarm RCA IE identifies an outage on a network component that caused the triggering of the alarm. The Alarm RCA IE publishes parameters 620 and 630 of the alarm or corresponding incident to certain configured channels of the intelligent element framework 110...”), during an adverse network condition (e.g. outage; [0042]);
determining, by the E2ECO device (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4), one or more possible resolutions for the fault or the performance issue related to the particular network slice (e.g. predictive auto scaling IE, social media IE, etc.; [0021]; [0043]), based on the one or more associated causes ([0043], “The first channel 600 transmits information 650 associated with the alarm to the Predictive Auto-scaling IE responsive to receiving the parameters from the Alarm RCA IE. The Predictive Auto-scaling IE may determine a reallocation of resources to account for the identified outage on the network component...”);
identifying, by the device, a resolution by evaluating each of the one or more possible resolutions ([0043], “...The Predictive Auto-scaling IE may determine a reallocation of resources to account for the identified outage on the network component...”) for (a) suitability of each of the one or more possible resolutions to an affected network segment of a particular network slice (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim) and (b) an impact of each of the one or more possible resolutions on other network slices in the set of network slices ([0043], “...the Predictive Auto-scaling IE may check with another IE before performing an action...”), wherein identifying the resolution comprises:
evaluating, for each of the one or more possible resolutions, the impact on other network slices based on: (a) network condition (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim), (b) a set of key performance indicators (KPI’s) associated with latency, throughput, and reliability (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim), and (c) an associated performance level required by each of the other network slices, in adherence to end-to-end SLA requirements ([0043], “...For example, the Predictive Auto-scaling IE checks with a Social Media IE to determine whether resource capacity should be maintained for an upcoming social event”)
implementing, by the E2ECO device (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4), the resolution on one or more affected network segments of the set of network slices ([0044], “The Predictive Auto-scaling IE communicates instructions 660 the target systems 608 to execute the reallocation of resources...;” [0064], “...the intelligent element framework 110 may send a response to the first output from the second intelligent entity 120 to the first intelligent entity 120. The second intelligent entity 120 may determine the response according to the second output, e.g., the response is a resolution to an alarm indicated by the first output”).

	On Pg. 13 to Pg. 20 of Applicant’s Remarks, with regard to claim 1, Applicant argues that neither Ghibirl nor Peters teaches: performing orchestration of cognitive functions for maintaining end-to-end Service Level Agreement (SLA) associated with a set of network slices.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibirl et al. (US 2019/0164087), hereafter referred to as “Ghibirl”, in view of Peters et al. (US 8,583,769), hereafter referred to as “Peters”, in further view of Aelken et al. (US 2018/0046477), hereafter referred to as “Aelken”.

Regarding claim 1, Ghibirl teaches:
A method for performing orchestration of cognitive functions (e.g. distribute portions of tasks for information service across multiple intelligent entities and performs tasks using machine learning; Abstract; [0021]), with a set of network slices (e.g. predictive auto scaling IE, social media IE, etc.; [0021]; [0043]) in a distributed heterogeneous communication network (e.g. network 180; Fig. 1; Abstract, “...An intelligent element framework manages intelligent entities, which are modular and trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications. The intelligent entities may communicate with each other via the intelligent element framework. For example, an intelligent entity may generate an output and provide the output for use by one or more other intelligent entities. Thus the intelligent element framework may distribute portions of tasks for information service across multiple intelligent entities chained together, for example in a directed graph configuration;” [0021], “An intelligent entity 120 (also referred to herein as ‘IE’) is software, , the method comprising:
determining, by an end-to-end cognitive orchestration (E2ECO) device (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4), a fault or a performance issue (e.g. alarm; [0042]) and one or more associated causes (e.g. root cause; [0042]), related to a particular network slice in the set of network slices (e.g. predictive auto scaling IE, social media IE, etc.; [0021]; [0043]) in the distributed heterogeneous communication network (e.g. network 180; Fig. 1; [0035], “...virtual private networks...”), using one or more cognitive functions associated with each of the set of services or with each of the set of network slices (e.g. distribute portions of tasks for information service across multiple intelligent entities chained together; [0021], “...intelligent entities 120 may be customized for different applications of information services...;” [0038], “...The intelligent entities 120 may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks. Particularly, the Fault IE may identify and determine solutions to issues for fault management...;” [0042], “...Alarm root cause analysis (RCA) IE receives data 610 from the target systems 608 and determines the cause of an alarm is triggered in the target systems 608 based on data 610. For instance, the Alarm RCA IE identifies an outage on a network component that caused the triggering of the alarm. The Alarm RCA IE publishes parameters 620 and 630 of the alarm or corresponding incident to certain configured channels of the intelligent element framework 110...”), during an adverse network condition (e.g. outage; [0042]);
determining, by the E2ECO device (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4), one or more possible resolutions for the fault or the performance issue related to the particular network slice (e.g. predictive auto scaling IE, social media IE, etc.; [0021]; [0043]), based on the one or more associated causes ([0043], “The first channel 600 transmits information 650 associated with the alarm to the Predictive Auto-scaling IE responsive to receiving the ;
identifying, by the device, a resolution by evaluating each of the one or more possible resolutions ([0043], “...The Predictive Auto-scaling IE may determine a reallocation of resources to account for the identified outage on the network component...”) for (a) suitability of each of the one or more possible resolutions to an affected network segment of a particular network slice (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim) and (b) an impact of each of the one or more possible resolutions on other network slices in the set of network slices ([0043], “...the Predictive Auto-scaling IE may check with another IE before performing an action...”), wherein identifying the resolution comprises:
evaluating, for each of the one or more possible resolutions, the impact on other network slices based on: (a) network condition (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim), (b) a set of key performance indicators (KPI’s) associated with latency, throughput, and reliability (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim), and (c) an associated performance level required by each of the other network slices, in adherence to end-to-end SLA requirements ([0043], “...For example, the Predictive Auto-scaling IE checks with a Social Media IE to determine whether resource capacity should be maintained for an upcoming social event”).
implementing, by the E2ECO device (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4), the resolution on one or more affected network segments of the set of network slices ([0044], “The Predictive Auto-scaling IE communicates instructions 660 the target systems 608 to execute the reallocation of resources...;” [0064], “...the intelligent element framework 110 may send a response to the first output from the second intelligent entity 120 to the first intelligent entity 120. The second intelligent entity 120 may determine the response according to the second output, e.g., the response is a resolution to an alarm indicated by the first output”).
Ghibirl doesn’t teach, but Peters teaches:
wherein identifying the resolution comprises determining one or more potential conflicts between a previous action performed on a service or a network slice within a pre-defined time period and possible resolutions associated with the service or the network slice (Peters: Col. 4, ll. 18-34, The teaching of identifying and performing a reconciliation procedure for conflicting modifications submitted by different users modifying the same configuration at some overlapping period of time and the repository stores a revision history that records previous instances of a configuration and as part of the revision history, the repository also stores performance parameters that are indicative of the performance by that configuration instance when it was deployed and the repository uses the performance parameters and the previous instance of the configuration to identify and swap out a broken or poor performing newly deployed configuration with an older configuration that is known to achieve a particular level of performance to result in receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, thus determining one or more potential conflicts between a previous action performed on a service or a network slice within a pre-defined time period and possible resolutions associated with the service or the network slice).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management as taught by Ghibirl with the inclusion of receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration as taught by Peters because the impact on the set of network slices may be substantial and remediate action may be made to correct the issue.
Ghibirl in view of Peters doesn’t teach, but Aelken teaches:
performing orchestration of cognitive functions for maintaining end-to-end Service Level Agreement (SLA) ([0048], “...continuous monitoring of relevant KPIs relating, for example, to a specific SLA for a given service (e.g., an RBS service within the RAN 140), analyzing the data for finding abnormal trends and anomalies and triggering the suitable cloud orchestration actions, such as scaling operations, in case of any violations”). 


Regarding claim 11, Ghibirl discloses:
A system for performing orchestration of cognitive functions (e.g. distribute portions of tasks for information service across multiple intelligent entities and performs tasks using machine learning; Abstract; [0021]), with a set of network slices (e.g. virtual private networks; [0035]) in a distributed heterogeneous communication network (e.g. network 180; Fig. 1; Abstract, “...An intelligent element framework manages intelligent entities, which are modular and trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications. The intelligent entities may communicate with each other via the intelligent element framework. For example, an intelligent entity may generate an output and provide the output for use by one or more other intelligent entities. Thus the intelligent element framework may distribute portions of tasks for information service across multiple intelligent entities chained together, for example in a directed graph configuration;” [0021], “An intelligent entity 120 (also referred to herein as ‘IE’) is software, hardware, firmware or a combination thereof that performs tasks using automation functions such as artificial intelligence or machine learning , the system comprising:
an end-to-end cognitive orchestration (E2ECO) device (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4) comprising:
at least one processor configured to execute a set of instructions for providing:
a cognitive function orchestration module (CFOM) (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4) for determining the one or more cognitive functions (e.g. tasks; [0038]) associated with each of a set of network slices (e.g. predictive auto scaling IE, social media IE, etc.; [0021]; [0043]) in the distributed heterogeneous communication network (e.g. network 180; Fig. 1; [0035], “...virtual private networks...”);
a fault and performance prediction module (FPPM) (e.g. Alarm RCA IE; [0042]) for determining a fault or a performance issue (e.g. alarm; [0042]) and one or more associated causes (e.g. root cause; [0042]), related to a particular network slices in the set of network slices (e.g. predictive auto scaling IE, social media IE, etc.; [0021]; [0043]) in the distributed heterogeneous communication network (e.g. network 180; Fig. 1; [0035], “...virtual private networks...”) or a set of services (e.g. information services; [0021]) across the set of network slices (e.g. virtual private networks; [0035]), using one or more cognitive functions associated with each of the set of services or with each of the set of network slices (e.g. distribute portions of tasks for information service across multiple intelligent entities chained together; [0021], “...intelligent entities 120 may be customized for different applications of information services...;” [0038], “...The intelligent entities 120 may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks. Particularly, the Fault IE may identify and determine solutions to issues for fault management...;” [0042], “...Alarm root cause analysis (RCA) IE receives data 610 from the target systems 608 and determines the cause of an alarm is triggered in the target systems 608 based on data 610. For instance, the Alarm RCA IE identifies , during an adverse network condition (e.g. outage; [0042]).
a fault and performance issue resolution module (FRIRM) (e.g. Predictive Auto-Scaling IE; [0043]) for: determining one or more possible resolutions for the fault or the performance issue related to the particular network slice (e.g. predictive auto scaling IE, social media IE, etc.; [0021]; [0043]) based on the one or more associated causes ([0043], “The first channel 600 transmits information 650 associated with the alarm to the Predictive Auto-scaling IE responsive to receiving the parameters from the Alarm RCA IE. The Predictive Auto-scaling IE may determine a reallocation of resources to account for the identified outage on the network component...”);
identifying, by the device, a resolution by evaluating each of the one or more possible resolutions ([0043], “...The Predictive Auto-scaling IE may determine a reallocation of resources to account for the identified outage on the network component...”) for (a) suitability of each of the one or more possible resolutions to an affected network segment of a particular network slice (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim) and (b) an impact of each of the one or more possible resolutions on other network slices in the set of network slices ([0043], “...the Predictive Auto-scaling IE may check with another IE before performing an action...”), wherein identifying the resolution comprises:
evaluating, for each of the one or more possible resolutions, the impact on other network slices based on: (a) network condition (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim), (b) a set of key performance indicators (KPI’s) associated with latency, throughput, and reliability (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim), and (c) an associated performance level required by each of the other network slices, in adherence to end-to-end SLA requirements ([0043], “...For example, the Predictive Auto-scaling IE checks with a Social Media IE to determine whether resource capacity should be maintained for an upcoming social event”)
a resource orchestration module (RORM) (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4) for: implementing the resolution on the affected network segments of the particular network slice (0044], “The Predictive Auto-scaling IE communicates instructions 660 the target systems 608 to execute the reallocation of resources...;” [0064], “...the intelligent element framework 110 may send a response to the first output from the second intelligent entity 120 to the first intelligent entity 120. The second intelligent entity 120 may determine the response according to the second output, e.g., the response is a resolution to an alarm indicated by the first output”).
at least one computer-readable medium (e.g. storage medium; [0046]) that stores the set of instructions ([0046]), configuration data ([0036], “...The intelligent element framework 110 communicates with the intelligent entities 120 using the chaining configuration 220 to manage the infrastructure 200 of computing devices 130...;” [0047], “...The storage controller 706 may also write data to the storage medium 700 received from various subcomponents of the computing device 130 or from external systems 170 or other components”), fault or performance data ([0038], “...The intelligent entities 120 may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks. Particularly, the Fault IE may identify and determine solutions to issues for fault management. The Capacity IE may track workload or resources of computing devices 130 and predict when additional capacity should be allocated to support an increase in demand. The Performance IE may monitor performance metrics of computing devices 130 such as latency, memory usage, CPU usage, network bandwidth, etc...;” [0047], “...The storage controller 706 may also write data to the storage medium 700 received from various subcomponents of the computing device 130 or from external systems 170 or other components”), rules data ([0043], “...the Predictive Auto-scaling IE may use a machine learning model to predict an impact on resource utilization as result of the outage...;” [0047], “...The storage controller 706 may also write data to the storage medium 700 received from various subcomponents of the computing device 130 or from external systems 170 or other components”), and threshold data ([0038], “...The Alarm IE generates and transmits alarms responsive to determining that a given event has occurred (e.g., commissioning or decommissioning of a computing device 130) or that a certain condition has been satisfied (e.g., resource usage has reached at least a threshold level of capacity);” [0042], “...The Alarm RCA IE publishes parameters 620 and 630 of the alarm or corresponding incident to certain configured channels of the intelligent element framework 110...;” [0047], “...The storage controller 706 may also write 
Ghibirl doesn’t teach, but Peters teaches:
wherein identifying the resolution comprises determining one or more potential conflicts between a previous action performed on a service or a network slice within a pre-defined time period and possible resolutions associated with the service or the network slice (Peters: Col. 4, ll. 18-34, The teaching of identifying and performing a reconciliation procedure for conflicting modifications submitted by different users modifying the same configuration at some overlapping period of time and the repository stores a revision history that records previous instances of a configuration and as part of the revision history, the repository also stores performance parameters that are indicative of the performance by that configuration instance when it was deployed and the repository uses the performance parameters and the previous instance of the configuration to identify and swap out a broken or poor performing newly deployed configuration with an older configuration that is known to achieve a particular level of performance to result in receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, thus determining one or more potential conflicts between a previous action performed on a service or a network slice within a pre-defined time period and possible resolutions associated with the service or the network slice).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management as taught by Ghibirl with the inclusion of receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration as taught by Peters because the impact on the set of network slices may be substantial and remediate action may be made to correct the issue.
Ghibirl in view of Peters doesn’t teach, but Aelken teaches:
performing orchestration of cognitive functions for maintaining end-to-end Service Level Agreement (SLA) ([0048], “...continuous monitoring of relevant KPIs relating, for example, to a specific SLA for a given service (e.g., an RBS service within the RAN 140), analyzing the data for finding abnormal trends and anomalies and triggering the suitable cloud orchestration actions, such as scaling operations, in case of any violations”). 
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration with the inclusion of triggering the suitable cloud orchestration actions such as scaling operations, in case of any SLA violations as taught by Aelken because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.

Regarding claim 20, Ghibirl teaches:
A non-transitory computer-readable medium (e.g. memory; [0046]; [0048]) storing computer-readable instructions ([0046]) for:
determining a fault or performance issue (e.g. alarm; [0042]) and one or more associated causes (e.g. root cause; [0042]), related to a particular network slice in a set of network slices (e.g. virtual private networks; [0035]) in the distributed heterogeneous communication network (e.g. network 180; Fig. 1) or a set of services (e.g. information services; [0021]) across the set of network slices (e.g. virtual private networks; [0035]), using one or more cognitive functions associated with each of the set of services or with each of the set of network slices (e.g. distribute portions of tasks for information service across multiple intelligent entities chained together; [0021], “...intelligent entities 120 may be customized for different applications of information services...;” [0038], “...The intelligent entities 120 may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks. Particularly, the Fault IE may identify and determine solutions to issues for fault management...;” [0042], “...Alarm root cause analysis (RCA) IE receives data 610 from the target systems 608 and determines the cause of an alarm is triggered in the target systems 608 based on data 610. For instance, the Alarm RCA IE identifies an outage on a network component that caused the triggering of the alarm. The Alarm RCA IE publishes parameters 620 and 630 of the alarm or corresponding incident to certain configured channels of the intelligent element framework 110...”), during an adverse network condition (e.g. outage; [0042]);
determining one or more possible resolutions for the fault or the performance issues based on the one or more associated causes ([0043], “The first channel 600 transmits information 650 associated with the alarm to the Predictive Auto-scaling IE responsive to receiving the parameters from the Alarm RCA IE. The Predictive Auto-scaling IE may determine a reallocation of resources to account for the identified outage on the network component...”).
identifying, by the device, a resolution by evaluating each of the one or more possible resolutions ([0043], “...The Predictive Auto-scaling IE may determine a reallocation of resources to account for the identified outage on the network component...”) for (a) suitability of each of the one or more possible resolutions to an affected network segment of a particular network slice (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim) and (b) an impact of each of the one or more possible resolutions on other network slices in the set of network slices ([0043], “...the Predictive Auto-scaling IE may check with another IE before performing an action...”), wherein identifying the resolution comprises:
evaluating, for each of the one or more possible resolutions, the impact on other network slices based on: (a) network condition (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim), (b) a set of key performance indicators (KPI’s) associated with latency, throughput, and reliability (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim), and (c) an associated performance level required by each of the other network slices, in adherence to end-to-end SLA requirements ([0043], “...For example, the Predictive Auto-scaling IE checks with a Social Media IE to determine whether resource capacity should be maintained for an upcoming social event”)
implementing the resolution on the affected network segments of the particular network slice ([0044], “The Predictive Auto-scaling IE communicates instructions 660 the target systems 608 to execute the reallocation of resources...;” [0064], “...the intelligent element framework 110 may send a response to the first output from the second intelligent entity 120 to the first intelligent entity 120. The second intelligent entity 120 may determine the response according to the second output, e.g., the response is a resolution to an alarm indicated by the first output”).
Ghibirl doesn’t teach, but Peters teaches:
wherein identifying the resolution comprises determining one or more potential conflicts between a previous action performed on a service or a network slice within a pre-defined time period and possible resolutions associated with the service or the network slice (Peters: Col. 4, ll. 18-34, The teaching of identifying and performing a reconciliation procedure for conflicting modifications submitted by different users modifying the same configuration at some overlapping period of time and the repository stores a revision history that records previous instances of a configuration and as part of the revision history, the repository also stores performance parameters that are indicative of the performance by that configuration instance when it was deployed and the repository uses the performance parameters and the previous instance of the configuration to identify and swap out a broken or poor performing newly deployed configuration with an older configuration that is known to achieve a particular level of performance to result in receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, thus determining one or more potential conflicts between a previous action performed on a service or a network slice within a pre-defined time period and possible resolutions associated with the service or the network slice).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which 
Ghibirl in view of Peters doesn’t teach, but Aelken teaches:
wherein the one or more cognitive functions that are used for maintaining end-to-end Service Level Agreement (SLA) ([0048], “...continuous monitoring of relevant KPIs relating, for example, to a specific SLA for a given service (e.g., an RBS service within the RAN 140), analyzing the data for finding abnormal trends and anomalies and triggering the suitable cloud orchestration actions, such as scaling operations, in case of any violations”). 
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration with the inclusion of triggering the suitable cloud orchestration actions such as scaling operations, in case of any SLA violations as taught by Aelken because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.

Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibirl et al. (US 2019/0164087), in view of Peters et al. (US 8,583,769), in further view of Aelken et al. (US 2018/0046477), as applied to claim(s) 1, 11, and 20, in further view of Tapia (US 2017/0353991), hereafter referred to as “Tapia”.

Regarding claim 2, Ghibiri-Peters-Aelken discloses the method of claim 1, however Ghibirl teaches: determining the one or more cognitive functions based on the set of parameters to be monitored ([0021], “...intelligent entities 120 may be customized for different applications of information services...;” [0038], “...The intelligent entities 120 may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks. Particularly, the Fault IE may identify and determine solutions to issues for fault management...;” [0042], “...Alarm root cause analysis (RCA) IE receives data 610 from the target systems 608 and determines the cause of an alarm is triggered in the target systems 608 based on data 610. For instance, the Alarm RCA IE identifies an outage on a network component that caused the triggering of the alarm. The Alarm RCA IE publishes parameters 620 and 630 of the alarm or corresponding incident to certain configured channels of the intelligent element framework 110...”).
	Ghibirl in view of Peters and in further view of Aelken also doesn’t teach: determining a set of key performance indicator (KPI’s) associated with a service or a network slice upon activating the service or the network slice; determining a set of parameters to be monitored to compute the set of KPIs. In an analogous art, Tapia teaches:
determining a set of KPIs associated with a service or a network slice upon activating the network slice ([0017], “...the cloud layer may facilitate the deployment, configuration, and activation of local and cloud servers, as well as facilitate the deployment, configuration, and activation of applications and/or services;” [0050], “In the initial training data input phase of the machine learning training pipeline, it is contemplated that the machine learning training module 219 may receive a training corpus comprised of one or more input datasets from the data adaptor platform 116. The training corpus may include 
determining a set of parameters to be monitored to compute the set of KPIs (e.g. performance; [0054], “...the KPI tracker 209 of the root cause analysis module 119 measures the performance of network components of the wireless carrier network and/or performance of device components to identify poor performing geographical areas....”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management, receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, and triggering the suitable cloud orchestration actions such as scaling operations, in case of any SLA violations as taught by Ghibiri, Peters, and Aelken with the inclusion of receiving training data that emulates data collected from the multiple data sources and a set of desired outputs for the training data, which may include KPIs as taught by Tapia because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.

Regarding claim 12, Ghibirl-Peters-Aelken discloses the system of claim 11, however Ghibirl teaches: determining the one or more cognitive functions based on the set of parameters to be monitored ([0021], “...intelligent entities 120 may be customized for different applications of information services...;” [0038], “...The intelligent entities 120 may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks. Particularly, the Fault IE may identify and determine solutions to issues for fault management...;” [0042], “...Alarm root cause analysis (RCA) IE receives data 610 from the target systems 608 and determines the cause of an alarm is triggered in the target systems 608 based on data 610. For instance, the Alarm RCA IE identifies an outage on a network component that caused the triggering of the alarm. The Alarm RCA IE publishes parameters 620 and 630 of the alarm or corresponding incident to certain configured channels of the intelligent element framework 110...”).
Ghibirl in view of Peters and in further view of Aelken also doesn’t teach: determining a set of key performance indicator (KPI’s) associated with a service or a network slice upon activating the network slice; determining a set of parameters to be monitored to compute the set of KPIs. In an analogous art, Tapia teaches:
determining a set of key performance indicator (KPI’s) associated with a service or a network slice upon activating the service or the network slice ([0017], “...the cloud layer may facilitate the deployment, configuration, and activation of local and cloud servers, as well as facilitate the deployment, configuration, and activation of applications and/or services;” [0050], “In the initial training data input phase of the machine learning training pipeline, it is contemplated that the machine learning training module 219 may receive a training corpus comprised of one or more input datasets from the data adaptor platform 116. The training corpus may include training data that emulates data collected from the multiple data sources 110-114 and optionally a set of desired outputs for the training data. For example, the data that is received during the training data input phase may include...KPIs...;” [0054], “...the KPI tracker 209 of the root cause analysis module 119 measures the performance of network components of the wireless carrier network and/or performance of device components to identify poor performing geographical areas....”);
determining a set of parameters to be monitored to compute the set of KPIs (e.g. performance; [0054], “...the KPI tracker 209 of the root cause analysis module 119 measures the 
determining the one or more cognitive functions based on the set of parameters to be monitored (e.g. performance; [0054]; [0033], “...one or more machine learning models can be used to provide suggestions or courses of action for a network fix to resolve service quality issues...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management, receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, and triggering the suitable cloud orchestration actions such as scaling operations, in case of any SLA violations as taught by Ghibiri, Peters, and Aelken with the inclusion of receiving training data that emulates data collected from the multiple data sources and a set of desired outputs for the training data, which may include KPIs as taught by Tapia because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibirl et al. (US 2019/0164087), in view of Peters et al. (US 8,583,769), in further view of Aelken et al. (US 2018/0046477), as applied to claim(s) 1, 11, and 20, in further view of Kerpez (US 2020/0007413), hereafter referred to as “Kerpez”.

Regarding claim 3, Ghibirl-Peters-Aelken discloses the method of claim 1, Ghibiri in view of Peters and in further view of Aelken also doesn’t teach: activating and monitoring each of the one or more cognitive functions by: determining a set of optimal network nodes from among a set of capable network nodes for activating a cognitive function based on at least one of a priority of a service supported by each network slice, a priority of a slice, inter-dependencies among the one or more cognitive functions, collaboration among the one or more cognitive functions, a possible fault, or a possible performance issue; and activating and monitoring the cognitive function in a set of optimal nodes. In an analogous art, Kerpez teaches:
activating and monitoring each of the one or more cognitive functions by:
determining a set of optimal network nodes from among a set of capable network nodes for activating a cognitive function based on at least one of a priority of a service supported by each network slice ([0039], “Optimization assigns...priorities...as necessary to best support services. Optimization can be performed in real-time, on demand, across the VNFs...Optimization can be affected by varying settings or configuration of NEs, such as routers, switches, access nodes, gateways, firewalls, WAN Optimizers, Deep Packet Inspection (DPI) engines; or optimization can be affected by varying settings or configuration on network management systems or controllers, such as SDN controllers...”), a priority of a slice (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), inter-dependencies among the one or more cognitive functions (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), collaboration among the one or more cognitive functions (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), a possible fault ([0038], “Diagnostics can be useful on their own, for network monitoring, including...Internet performance and systems faults. Diagnostics can further be used for optimization of QoS by the E2E orchestrator and the VNFs;” [0045], “...The diagnostics data can be used for fault sectionalization, showing what segments or service elements may be degrading performance. The diagnostics data can also be used for fault correlation, to identify the root cause of multiple symptoms...”), or a possible performance issue ([0038], “Diagnostics can be useful on their own, for network monitoring, including...Internet performance and systems faults. Diagnostics can further be used for optimization of ; and
activating and monitoring the cognitive function in a set of optimal node ([0041], “The E2E orchestrator and the VNFs can use machine-learning or reinforcement learning to distill diagnostics data, make decisions, assign resources, and perform optimization”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management, receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, and triggering the suitable cloud orchestration actions such as scaling operations, in case of any SLA violations as taught by Ghibiri, Peters, and Aelken with the inclusion of the E2E orchestrator and the VNFs using reinforcement learning to distill diagnostics data, make decisions, assign resources, and perform optimization as taught by Kerpez because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.

Regarding claim 13, Ghibirl-Peters-Aelken discloses the system of claim 11, Ghibiri in view of Peters and in further view of Aelken also doesn’t teach: activating and monitoring each of the one or more cognitive functions by: determining a set of optimal network nodes from among a set of capable network nodes for activating a cognitive function based on at least one of a priority of a service, a priority of a slice, inter-dependencies among the one or more cognitive functions, collaboration among the one or more cognitive functions, a possible fault, or a possible performance issue; and activating and monitoring the cognitive function in a set of optimal nodes. In an analogous art, Kerpez teaches:
activating and monitoring each of the one or more cognitive functions by:
determining a set of optimal network nodes from among a set of capable network nodes for activating a cognitive function based on at least one of a priority of a service supported by each network slice ([0039], “Optimization assigns...priorities...as necessary to best support services. Optimization can be performed in real-time, on demand, across the VNFs...Optimization can be affected by varying settings or configuration of NEs, such as routers, switches, access nodes, gateways, firewalls, WAN Optimizers, Deep Packet Inspection (DPI) engines; or optimization can be affected by varying settings or configuration on network management systems or controllers, such as SDN controllers...”), a priority of a slice (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), inter-dependencies among the one or more cognitive functions (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), collaboration among the one or more cognitive functions (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), a possible fault ([0038], “Diagnostics can be useful on their own, for network monitoring, including...Internet performance and systems faults. Diagnostics can further be used for optimization of QoS by the E2E orchestrator and the VNFs;” [0045], “...The diagnostics data can be used for fault sectionalization, showing what segments or service elements may be degrading performance. The diagnostics data can also be used for fault correlation, to identify the root cause of multiple symptoms...”), or a possible performance issue ([0038], “Diagnostics can be useful on their own, for network monitoring, including...Internet performance and systems faults. Diagnostics can further be used for optimization of QoS by the E2E orchestrator and the VNFs;” [0045], “...The diagnostics data can be used for fault sectionalization, showing what segments or service elements may be degrading performance. The diagnostics data can also be used for fault correlation, to identify the root cause of multiple symptoms...”); and
activating and monitoring the cognitive function in a set of optimal node ([0041], “The E2E orchestrator and the VNFs can use machine-learning or reinforcement learning to distill diagnostics data, make decisions, assign resources, and perform optimization”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management, receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, and triggering the suitable cloud orchestration actions such as scaling operations, in case of any SLA violations as taught by Ghibiri, Peters, and Aelken with the inclusion of the E2E orchestrator and the VNFs using reinforcement learning to distill diagnostics data, make decisions, assign resources, and perform optimization as taught by Kerpez because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.

Claim(s) 4, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibirl et al. (US 2019/0164087), in view of Peters et al. (US 8,583,769), in further view of Aelken et al. (US 2018/0046477), as applied to claim(s) 1, 11, and 20, in further view of Bakman et al. (US 8,738,972), hereafter referred to as “Bakman”.

Regarding claim 4, Ghibirl-Peters-Aelken discloses the method of claim 1, Ghibiri in view of Peters and in further view of Aelken also doesn’t teach: aggregating a set of events or a set of performance trends over a pre-defined period of time; determining the fault or the performance issue and the one or more associated causes by evaluating the set of events or the set of performance trends. In an analogous art, Bakman teaches:
aggregating a set of events or a set of performance trends over a pre-defined period of time; determining the fault or the performance issue (Col. 3, ll. 13-31, “...the GUI may facilitate predictive analysis of computing objects utilizing resources in a computer network by providing, for example, a slider user interface allowing a user to specify a time period within a range of time periods for predictive analyses...;” Col. 13, ll. 41-61, “...monitor may provide a user with real-time as well as predicted information on capacity utilization and performance bottlenecks...”);
determining the fault or the performance issue and the one or more associated causes by evaluating the set of events or the set of performance trends (Col. 14, ll. 53-67, “...The event correlator may correlate and/or otherwise process the events and/or information in preparation for a root cause analysis and/or impact analysis to address the problem or potential problem...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management, receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, and triggering the suitable cloud orchestration actions such as scaling operations, in case of any SLA violations as taught by Ghibiri, Peters, and Aelken with the inclusion of predictive analysis of computing objects utilizing resources in a computer network by providing, for example, a slider user interface allowing a user to specify a time period within a range of time periods for predictive analyses as taught by Bakman because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of 

Regarding claim 9, Ghibirl-Peters-Aelken discloses the method of claim 1, Ghibiri in view of Peters and in further view of Aelken also doesn’t teach: wherein identifying the resolution comprises identifying a possible resolution with a high suitability and at least one of a low impact on or a low conflict between the particular network slice and the other network slice in the set of the network slices. In an analogous art, Bakman teaches:
wherein identifying the resolution comprises identifying a possible resolution with a high suitability (e.g. recommended course of action or solution; Col. 21, ll. 29-49) and at least one of a low impact on or a low conflict between the particular network slice and the other network slice in the set of the network slices (e.g. may impact fewer monitored entities and relative impact; Col. 21, ll. 29-49, “...The recommended course of action or a solution may be determined with respect to their impact to other VMs or monitored entities...;” Col. 29, ll. 25-40, “...The impact analyzer may analyze each approach or solution to assess the impact of each approach or solution on the virtualized environment...The impact analyzer may determine that one approach may be impact fewer monitored entities than another approach. The impact analyzer may compare, weight or otherwise assess the relative and/or overall impact of the different approaches or solutions on the virtualized environment and other monitored entities”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management, receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, and triggering the suitable cloud orchestration actions such as scaling operations, in case of any SLA violations as taught by Ghibiri, 

Regarding claim 14, Ghibirl-Peters-Aelken discloses the system of claim 11, Ghibiri in view of Peters and in further view of Aelken also doesn’t teach: aggregating a set of events or a set of performance trends over a pre-defined period of time; determining the fault or the performance issue and the one or more associated causes by evaluating the set of events or the set of performance trends. In an analogous art, Bakman teaches:
aggregating a set of events or a set of performance trends over a pre-defined period of time; determining the fault or the performance issue (Col. 3, ll. 13-31, “...the GUI may facilitate predictive analysis of computing objects utilizing resources in a computer network by providing, for example, a slider user interface allowing a user to specify a time period within a range of time periods for predictive analyses...;” Col. 13, ll. 41-61, “...monitor may provide a user with real-time as well as predicted information on capacity utilization and performance bottlenecks...”);
determining the fault or the performance issue and the one or more associated causes by evaluating the set of events or the set of performance trends (Col. 14, ll. 53-67, “...The event correlator may correlate and/or otherwise process the events and/or information in preparation for a root cause analysis and/or impact analysis to address the problem or potential problem...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management .

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibirl et al. (US 2019/0164087), in view of Peters et al. (US 8,583,769), in further view of Aelken et al. (US 2018/0046477), as applied to claim(s) 1, 11, and 20, in further view of Menahem et al (US 2018/0039914), hereafter referred to as “Menahem”.

Regarding claim 6, Ghibirl-Peters-Aelken discloses the method of claim 1, Ghibiri in view of Peters and in further view of Aelken also doesn’t teach: wherein identifying the resolution comprises determining a suitability score of a possible resolution, wherein the suitability score is indicative of the suitability of the possible resolution. In an analogous art, Menahem teaches:
wherein identifying the resolution comprises determining a suitability score of a possible resolution, wherein the suitability score is indicative of the suitability of the possible resolution ([0026], “...A suitable insight is selected for an incident based on a suitability score output by a suitability model using incident parameters of the incident and insight parameters of a plurality of insights as inputs...Each insight is a potential description of the incident, and may further include or be associated 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management, receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, and triggering the suitable cloud orchestration actions such as scaling operations, in case of any SLA violations as taught by Ghibiri, Peters, and Aelken with the inclusion of selecting a suitable insight for an incident based on a suitability score output by a suitability model using incident parameters of the incident and insight parameters of a plurality of insights as inputs as taught by Menahem because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.

Regarding claim 16, Ghibirl-Peters-Aelken discloses the system of claim 11, Ghibiri in view of Peters and in further view of Aelken also doesn’t teach: wherein identifying the resolution comprises determining a suitability score of a possible resolution, wherein the suitability score is indicative of the suitability of the possible resolution. In an analogous art, Menahem teaches:
wherein identifying the resolution comprises determining a suitability score of a possible resolution, wherein the suitability score is indicative of the suitability of the possible resolution ([0026], “...A suitable insight is selected for an incident based on a suitability score output by a suitability 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management, receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, and triggering the suitable cloud orchestration actions such as scaling operations, in case of any SLA violations as taught by Ghibiri, Peters, and Aelken with the inclusion of selecting a suitable insight for an incident based on a suitability score output by a suitability model using incident parameters of the incident and insight parameters of a plurality of insights as inputs as taught by Menahem because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibirl et al. (US 2019/0164087), in view of Peters et al. (US 8,583,769), in further view of Aelken et al. (US 2018/0046477), as applied to claim(s) 1, 11, and 20, in further view of Yang et al. (US 2019/0104440), hereafter referred to as “Yang”

Regarding claim 7, Ghibirl-Peters-Aelken discloses the method of claim 1, Ghibiri in view of Peters and in further view of Aelken also doesn’t teach: wherein identifying the resolution comprises assessing, for each of the set of network slices, the impact of a possible resolution on a service or a network slices based on a set of target KPI’s for the service or the network slices upon implementing the resolution. In an analogous art, Yang teaches:
wherein identifying the resolution comprises assessing, for each of the set of network slices (e.g. macro base station H1; primary small cell M1; primary small cell M2; [0137]), the impact of a possible resolution (e.g. backhaul link resolution allocation; [0145]) on a network slice (e.g. target backhaul node; [0145]) based on a set of target KPI’s for the network slice ([0014], “...the available backhaul link resource information sent by the M candidate backhaul nodes, a corresponding throughput sum of all subscribers served by the normal small cell for each candidate backhaul node, to obtain M throughput sums”) upon implementing the resolution (e.g. improving system performance; Fig. 2; [0138]; [0145])
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management, receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, and triggering the suitable cloud orchestration actions such as scaling operations, in case of any SLA violations as taught by Ghibiri, Peters, and Aelken with the inclusion of determining a target backhaul node for the normal small cell from the M candidate backhaul nodes as taught by Yang because a new backhaul communication resource allocation solution is required, to implement better backhaul communication resource allocation between the access device and the core network device and improve system performance.

Regarding claim 17, Ghibirl-Peters-Aelken discloses the system of claim 11, Ghibiri in view of Peters and in further view of Aelken also doesn’t teach: wherein identifying the resolution comprises assessing, for each of the set of network slices, the impact of a possible resolution on a network slice based on a set of target KPI’s for the network slices upon implementing the resolution. In an analogous art, Yang teaches:
wherein identifying the resolution comprises assessing, for each of the set of network slices (e.g. macro base station H1; primary small cell M1; primary small cell M2; [0137]), the impact of a possible resolution (e.g. backhaul link resource allocation; [0145]) on a network slice (e.g. target backhaul node; [0138]) based on a set of target KPI’s for the network slices ([0014], “...the available backhaul link resource information sent by the M candidate backhaul nodes, a corresponding throughput sum of all subscribers served by the normal small cell for each candidate backhaul node, to obtain M throughput sums”) upon implementing the resolution (e.g. improving system performance; Fig. 2; [0138]; [0145]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management, receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, and triggering the suitable cloud orchestration actions such as scaling operations, in case of any SLA violations as taught by Ghibiri, Peters, and Aelken with the inclusion of determining a target backhaul node for the normal small cell from the M candidate backhaul nodes as taught by Yang because a new backhaul communication resource allocation solution is required, to implement better backhaul communication resource allocation between the access device and the core network device and improve system performance.

Claim(s) 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibirl et al. (US 2019/0164087), in view of Peters et al. (US 8,583,769), in further view of Aelken et al. (US 2018/0046477), as applied to claim(s) 1, 11, and 20, in further view of Maheshwari et al. (US 2016/0104076), hereafter referred to as “Maheshwari”, in further view of Tapia (US 2017/0353991), hereafter referred to as “Tapia”.

Regarding claim 10, Ghibirl-Peters-Aelken discloses the method of claim 1, Ghibiri in view of Peters and in further view of Aelken also doesn’t teach: assessing an effectiveness of the implementation by comparing a set of actual KPI’s with a set of corresponding target KPI’s for the set of network slices; and performing tuning of at least one of: a set of pre-defined rules for identifying the resolution, a plurality of assessment parameters for identifying the resolution, and a set of pre-defined rules for determining optimal network nodes. In an analogous art, Maheshwari teaches:
assessing an effectiveness of the implementation by comparing a set of actual KPI’s with a set of corresponding target KPI’s for the set of network slices ([0827],  “...Having computed an expected/predicted KPI value, a comparison can be made (e.g. upon receiving or otherwise identifying the actual value) between the expected/predicted KPI value and its corresponding actual KPI value...those expected/predicted KPI values that are relatively more significantly different or distant from their corresponding actual KPI values can be associated with a relatively larger/higher error score, while those expected/predicted KPI values that are relatively more comparable or close to their corresponding actual KPI values can be associated with a relatively smaller/lower error score;” [0858], “...a Web Hosting service may have three KPIs: (1) CPU Usage, (2) Memory Usage, and (3) Request Response Time...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and 
Ghibirl in view of Peters, Aelken, and in further view of Maheshwari also doesn’t teach, but Tapia teaches: 
performing tuning of at least one of: a set of pre-defined rules for identifying the resolution ([0033], “...one or more machine learning models can be used to provide suggestions or courses of action for a network fix to resolve service quality issues...”), a plurality of assessment parameters for identifying the resolution ([0031], “...the recommendation module 120 may be configured to provide one or more suggestions or courses of action in an order of preference based on several factors such as available resources, constraints, user feedback, geolocation, and/or so forth..."), and a set of pre-defined rules for determining optimal network nodes (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management, receiving an indication of one or more potential 

Regarding claim 19, Ghibirl-Peters-Aelken discloses the system of claim 11, however Ghibirl teaches: wherein the at least one processor is further configured for: providing at least one of a slice orchestration module (SLOM), a service lifecycle handling module (SLHM), or a resource orchestration module (RORM) (e.g. OSS Management Orchestration 310; Fig. 3) for implementing the resolution on one or more affected network segments of the set of network slices (e.g. virtual private networks; [0035], As a note, Ghibirl shows implementing the resolution of the virtual private networks).
Ghibiri in view of Peters and in further view of Aelken also doesn’t teach: assessing an effectiveness of the implementation by comparing a set of actual KPI’s with a set of corresponding target KPI’s for the set of network slices; and performing tuning of at least one of: a set of pre-defined rules for identifying the resolution, a plurality of assessment parameters for identifying the resolution, and a set of pre-defined rules for determining optimal network nodes. In an analogous art, Maheshwari teaches:
assessing an effectiveness of the implementation by comparing a set of actual KPI’s with a set of corresponding target KPI’s for the set of network slices ([0827],  “...Having computed an 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management, receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, and triggering the suitable cloud orchestration actions such as scaling operations, in case of any SLA violations as taught by Ghibiri, Peters, and Aelken with the inclusion of making a comparison, upon receiving the actual KPI value, between the expected/predicted KPI value and its corresponding KPI value to determine a larger/higher error score or relatively smaller/lower error score as taught by Maheshwari because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.
Ghibirl in view of Peters, Aelken and in further view of Maheshwari also doesn’t teach: performing tuning of at least one of: a set of pre-defined rules for identifying the resolution, a plurality of assessment parameters for identifying the resolution, and a set of pre-defined rules for determining optimal network nodes. In an analogous art, Tapia teaches: 
performing tuning of at least one of: a set of pre-defined rules for identifying the resolution ([0033], “...one or more machine learning models can be used to provide suggestions or courses of action for a network fix to resolve service quality issues...”), a plurality of assessment parameters for identifying the resolution ([0031], “...the recommendation module 120 may be configured to provide one or more suggestions or courses of action in an order of preference based on several factors such as available resources, constraints, user feedback, geolocation, and/or so forth..."), and a set of pre-defined rules for determining optimal network nodes (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management, receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, and triggering the suitable cloud orchestration actions such as scaling operations, in case of any SLA violations and making a comparison, upon receiving the actual KPI value, between the expected/predicted KPI value and its corresponding KPI value to determine a larger/higher error score or relatively smaller/lower error score as taught by Ghibiri, Peters, Aelken, and Maheshwari with the inclusion of receiving training data that emulates data collected from the multiple data sources and a set of desired outputs for the training data, which may include KPIs as taught by Tapia because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibirl et al. (US 2019/0164087), in view of Peters et al. (US 8,583,769), in further view of Aelken et al. (US 2018/0046477), as applied to claim(s) 1, 11, and 20, in further view of Scherger et al. (US 2020/0112489), hereafter referred to as “Scherger”.

Regarding claim 5, Ghibirl-Peters-Aelken discloses the method of claim 1, Ghibiri in view of Peters and in further view of Aelken also doesn’t teach: wherein determining the one or more possible resolutions comprises determining the one or more possible resolutions based on a set of pre-defined rules, a set of policy constraints, a dynamic network condition, an availability of each of the one or more required resources, and a set of associated KPI’s. In an analogous art, Scherger teaches:
wherein determining the one or more possible resolutions comprises determining the one or more possible resolutions based on a set of pre-defined rules (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), a set of policy constraints (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), a dynamic network condition (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), an availability of each of the one or more required resources ([0029], “...priority for repair or replacement may be determined based on the availability of spares, backups, and replacements...”), and a set of associated KPI’s (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management, receiving an indication of one or more potential 

Regarding claim 15, Ghibirl-Peters-Aelken discloses the system of claim 11, Ghibiri in view of Peters and in further view of Aelken also doesn’t teach: wherein determining the one or more possible resolutions comprises determining the one or more possible resolutions based on a set of pre-defined rules, a set of policy constraints, a dynamic network condition, an availability of each of the one or more required resources, and a set of associated KPI’s. In an analogous art, Scherger teaches:
wherein determining the one or more possible resolutions comprises determining the one or more possible resolutions based on a set of pre-defined rules (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), a set of policy constraints (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), a dynamic network condition (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), an availability of each of the one or more required resources ([0029], “...priority for repair or replacement may be determined based on the availability of spares, backups, and replacements...”), and a set of associated KPI’s (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444